Case 1:19-cv-00030-WES-LDA Document 61 Filed 05/20/20 Page 1 of 6 PageID #: 590




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF RHODE ISLAND

  JASON NICKERSON                                  :
                                                   :
  v.                                               :         C.A. No. 19-00030-WES
                                                   :
  RHODE ISLAND BROTHERHOOD OF                      :
  CORRECTIONAL OFFICERS, et al.                    :

                              REPORT AND RECOMMENDATION

  Lincoln D. Almond, United States Magistrate Judge

         Plaintiff’s lawsuit challenges several conditions of his confinement including the medical

  treatment and food he received while housed in the maximum-security facility at the Rhode

  Island Adult Correctional Institutions (“ACI”). Plaintiff’s Motion for a Temporary Restraining

  Order and Preliminary Injunction is presently before the Court. (ECF No. 21). Defendants

  Jeffrey Aceto, Nicole Alexander-Scott, MD, Cory K. Cloud, Patricia Coyne-Fague, Nurse Dave

  Piccirillo, Rhode Island Department of Human Services, Walter Duffy, Billie-Jo Gallagher,

  Dorothy Krakue, Joshua Macomber, Michael Moore, Governor Gina Raimondo, Rhode Island

  Department of Corrections, Rhode Island Department of Health, Nancy Ruotolo Hull, Fred

  Specht, the State of Rhode Island, and Ashbel T. Wall (the “State Defendants”) filed an

  Objection.   (ECF No. 43).       Defendants Drs. Jennifer Clarke and Christopher Salas (the

  “Physician Defendants”) also filed an Objection. (ECF No. 47). Both groups of Defendants

  argue that Plaintiff’s unsupported allegations fall far short of establishing a likelihood of success

  on the merits of his constitutional claims. Plaintiff filed a Reply. (ECF No. 59).

         Background

         Plaintiff’s Motion for a Temporary Restraining Order (“TRO”) and Preliminary

  Injunction (“PI”) alleges he was “deprived a nutritionally adequate diet from a sanitarily prepared
Case 1:19-cv-00030-WES-LDA Document 61 Filed 05/20/20 Page 2 of 6 PageID #: 591




  and served environment for a substantial period of time.” (ECF No. 21 at p. 1). He claims he

  “was denied medical care by prison personnel/staff in furtherance of conspiracies with a ‘code

  of silence.’” Id. at p. 2. He also asserts that the ACI “saturated the food supplies with a

  psychotropic substance, soy….” Id. He contends that he seeks the present relief to “ensure (1)

  he receives adequate and meaningful medical care (to include an adequate nutritional diet (a diet

  that is consistent with his religious scruples (to ‘be free to worship God according to the dictates

  of such person’s conscience….’) as a ‘Jewish-Christian’); (2) food not saturated in soy outside

  informed consent honoring the right to refuse with an adequate protein supplement…(3) three

  boiled eggs for breakfast with two (2) sealed bowls of cereal and two milks and two (2) kosher

  trays for both lunch and dinner; (4) Plaintiff is outside the undue reach of the culture of retaliation

  of defendants by expressly putting a temporary restraining order against all brotherhood

  members…(5) Plaintiff has an adequate and meaningful amount of legal materials (suggesting a

  minimum of twenty (20) books (legal and educational) and three (3) cubic feet of legal documents

  at all times allowed within his living quarters…(6) water filtration devices to protect Plaintiff

  from [the ACI’s] nefarious water; (7) adequate sneakers that support his orthotics without severe

  pain and injury; and (8) Ability to order from Walkenhorst’s magazine for a water filtration

  device, sneakers, and food and supplements.” Id. at p. 3. In support of his Motion, Plaintiff

  simply states that he is threatened with irreparable harm, that the “balance of hardships”

  “clearly/obviously” favors Plaintiff, and that he is likely to succeed on the merits. Id. at p. 8.

          Discussion

          “When considering a request for interim injunctive relief, the court must be guided by the

  traditional equity doctrine that preliminary injunctive relief is an extraordinary and drastic


                                                    2
Case 1:19-cv-00030-WES-LDA Document 61 Filed 05/20/20 Page 3 of 6 PageID #: 592




  remedy that is never awarded as of right.” Tavares v. Macomber, No. CV 18-606MSM, 2019

  WL 6696142, at *1 (D.R.I. Dec. 9, 2019) citing Harris v. Wall, 217 F. Supp. 3d 541, 552-553

  (D.R.I. 2016). In order to obtain a preliminary injunction, the moving party bears the burden of

  showing that: (1) he will suffer irreparable injury if the injunction is not granted; (2) such injury

  outweighs any harm which granting injunctive relief would inflict on the nonmovant; (3) he has

  a likelihood of success on the merits; and (4) the public interest will not be adversely affected by

  the granting of the injunction. See Narragansett Indian Tribe v. Guilbert, 934 F.2d 4, 5 (1st Cir.

  1991); and Hasbro, Inc. v. MGA Entm’t Inc., 497 F. Supp. 2d 337, 340 (D.R.I. 2007). “Of the

  four factors, the likelihood of success on the merits is of primary importance.” Flores v. Wall,

  No. CA 11-69 M, 2012 WL 4471103, at *3 (D.R.I. Sept. 5, 2012), report and recommendation

  adopted in part, No. CA 11-69-M, 2012 WL 4470998 (D.R.I. Sept. 25, 2012) citing Esso

  Standard Oil Co. (Puerto Rico) v. Monroig–Zayas, 445 F.3d 13, 18 (1st Cir. 2006) (“The sine qua

  non of this four-part inquiry is likelihood of success on the merits; if the moving party cannot

  demonstrate that he is likely to succeed in his quest, the remaining factors become matters of idle

  curiosity.”)

         Moreover, “[t]he purpose of a preliminary injunction is to preserve the status quo,

  freezing an existing situation so as to permit the trial court, upon full adjudication of the case’s

  merits, more effectively to remedy discerned wrongs.” CMM Cable Rep., Inc. v. Ocean Coast

  Prop., Inc., 48 F.3d 618, 620 (1st Cir. 1995). Plaintiff here is not seeking to maintain the status

  quo but wants this Court to affirmatively order the ACI to provide him with various concessions

  including filtered water, specific food at meals and extra legal materials. Because Plaintiff is

  seeking to require Defendants to take some affirmative action, he “faces a higher burden.”


                                                   3
Case 1:19-cv-00030-WES-LDA Document 61 Filed 05/20/20 Page 4 of 6 PageID #: 593




  Flores, 2012 WL 4471103, at *7 citing L.L. Bean, Inc. v. Bank of America, 630 F. Supp. 2d 83,

  89 (D.Me. 2009) (“[M]andatory preliminary relief is subject to heightened scrutiny and should

  not be issued unless the facts and the law clearly favor the moving party.”)

           In addition to the legal standard for a preliminary injunction which is outlined above, the

  Court must consider the additional restrictions on injunctive relief imposed by the Prison

  Litigation Reform Act (“PLRA”).          Under the PLRA, any temporary restraining order or

  preliminary injunction entered must be “narrowly drawn, extend no further than necessary to

  correct the harm the court finds requires preliminary relief, and be the least intrusive means

  necessary to correct that harm.” 18 U.S.C § 3626(a)(2). See also Harris, 217 F. Supp. 3d at

  553. “In interpreting the text of § 3626, courts must be guided by Congress’s ‘ambient intent’

  to curb the involvement of the federal judiciary in the day-to-day management of prisons.”

  Tavares, 2019 WL 6696142, at *2 quoting Morales Feliciano v. Rullan, 378 F.3d 42, 50 (1st Cir.

  2004).

           Evaluating Plaintiff’s request for injunctive relief against the guideposts outlined above,

  especially in light of his status as a prisoner subject to the PLRA, the Court concludes his Motion

  is deficient. In his Motion, Plaintiff asserts he has been denied a “serious medical need” and the

  “basic necessity of life food.” ECF No. 21 at p. 4. Plaintiff does not specifically identify the

  serious medical need, but repeatedly expresses his dissatisfaction with the food and sanitation at

  the ACI, and states he was denied “medical aid (adequate nutrition).” Id. The Physician

  Defendants contend that the “only involvement [they] had with [Plaintiff] was monitoring his

  weight, encouraging him to end his hunger strike and providing him with the dietary supplement

  Ensure….” ECF No. 47 at p. 7. The State Defendants note that “Plaintiff [ ] receives three


                                                   4
Case 1:19-cv-00030-WES-LDA Document 61 Filed 05/20/20 Page 5 of 6 PageID #: 594




  meals a day in accordance with his kosher vegetarian diet; a diet that he requested and that he

  has been on since September 11, 2019.” (ECF No. 43 at p. 4). Plaintiff also claims his access

  to the law library and legal materials have been unconstitutionally curbed, despite the fact that

  he has successfully advocated for himself in filing the present lawsuit.

         While Plaintiff has cited numerous cases in support of his assertion that he satisfies the

  conditions for the granting of injunctive relief, such cases do not directly relate to his claim and

  in no way support his request for injunctive relief. In short, his Motion is completely bereft of

  any detail beyond conclusory statements and appears to be a laundry list of accommodations he

  seeks. The State Defendants note that Plaintiff has been incarcerated at the ACI since 2011 and

  is serving a fifty-year sentence. They argue that “nothing in Plaintiff’s allegations illustrate any

  change of circumstance over the past nine years or any immediate harm that Plaintiff would suffer

  in the absence of granting this preliminary injunction.” ECF No. 43 at p. 5. They further argue

  that “Plaintiff’s motion does not lay out any instances in which his claims would be successful,

  but instead cites a myriad of caselaw without any factual allegations to support a likelihood of

  success.” Id. at p. 6. After a thorough review of the documents filed to date, this Court agrees.

  Plaintiff’s purported support for his Motion is plainly insufficient to show a likelihood of success

  on the merits. Moreover, his Motion for an injunction that alters rather than preserves the status

  quo should be denied because it demonstrates “no irreparable harm, never mind exigent

  circumstances, to support such an extraordinary remedy.” Tavares, 2019 WL 6696142 at *2.

  Finally, the public interest does not favor the granting of the instant Motion as it would undermine

  the authority of Defendants who are employees of the Rhode Island Department of Corrections

  (“DOC”) and would also unduly interfere with the day-to-day operation of the DOC.


                                                   5
Case 1:19-cv-00030-WES-LDA Document 61 Filed 05/20/20 Page 6 of 6 PageID #: 595




  Conclusion

         For the foregoing reasons, I recommend that Plaintiff’s Motion for a Temporary

  Restraining Order and Preliminary Injunction (ECF No. 21) be DENIED.

         Any objection to this Report and Recommendation must be specific and must be filed

  with the Clerk of the Court within fourteen days of its receipt. See Fed. R. Civ. P. 72(b); LR Cv

  72. Failure to file specific objections in a timely manner constitutes waiver of the right to review

  by the District Court and the right to appeal the District Court’s decision. See United States v.

  Valencia Copete, 792 F.2d 4, 6 (1st Cir. 1986); Park Motor Mart. Inc. v. Ford Motor Co., 616

  F.2d 603, 605 (1st Cir. 1980).




    /s/ Lincoln D. Almond
  LINCOLN D. ALMOND
  United States Magistrate Judge
  May 20, 2020




                                                   6
